NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALLEN HAMMLER,                                  No.    20-16268

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00417-DAD-JLT

 v.
                                                MEMORANDUM*
M. OLIVEIRA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted March 17, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      California state prisoner Allen Hammler appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First Amendment

retaliation claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Hammler’s action because Hammler

failed to allege facts sufficient to show that defendant Oliveira took an adverse

action against Hammler because of his protected conduct. See Brodheim v. Cry,

584 F.3d 1262, 1269 (9th Cir. 2009) (elements of a First Amendment retaliation

claim in the prison context).

      AFFIRMED.




                                          2                                   20-16268